State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   D-17-17
___________________________________

In the Matter of JI SUN SHIN,
   a Resigned Attorney.                     MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 4122594)
___________________________________


Calendar Date:   January 9, 2017

Before:   Garry, J.P., Egan Jr., Lynch, Rose and Devine, JJ.

                             __________


     Ji Sun Shin, Fort Lee, New Jersey, pro se.

                             __________


Per Curiam.

      Ji Sun Shin was admitted to practice by this Court in 2003,
but resigned for nondisciplinary reasons by leave of this Court
in 2005. She was also admitted to practice in 2002 in New
Jersey, where she presently resides, but she resigned in that
jurisdiction in 2012. Shin now applies for reinstatement to
practice in New York (see Uniform Rules for Attorney Disciplinary
Matters [22 NYCRR] § 1240.22 [b]; Rules of App Div, 3d Dept [22
NYCRR] § 806.22 [b]).

      Upon reading the application of Shin sworn to October 27,
2017, as supplemented by her submissions filed with the Court on
January 19, 2016 and December 29, 2016, and having determined
that Shin has the requisite character and fitness to practice law
and that her reinstatement to practice would be in the public
interest, we grant her application and restore her name to the
roll of attorneys, effective immediately.

     Garry, J.P., Egan Jr., Lynch, Rose and Devine, JJ., concur.
                              -2-                  D-17-17

      ORDERED that Ji Sun Shin's application for reinstatement is
granted; and it is further

      ORDERED that Ji Sun Shin's name is hereby restored to the
roll of attorneys and counselors-at-law of the State of New York,
effective immediately; and it is further

      ORDERED that Ji Sun Shin shall, within 30 days of the date
of this order, file an attorney registration statement with the
Chief Administrator of the Courts pursuant to Judiciary Law
§ 468-a and Rules of the Chief Administrator of the Courts (22
NYCRR) § 118.1.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court